DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 23, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Algreatly (US 9,524,282) in view of Nishibe et al. (US 2018/0174366), and further in view of Gaeta et al. (US 10,078,917).
As per claim 1, Algreatly discloses a device comprising:
 a processing system including a processor and an augmented reality device; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (Figure 1 where the system 
obtaining an identification of a participant in an event that is being presented on a display that is within a field of view of a viewer who is using the augmented reality device, the display not being part of the augmented reality device, the field of view of the viewer being presented to the viewer via the augmented reality device, and the obtaining the identification resulting in an identified participant (Figure 7 where players are identified; col. 7, line 11-15); 
obtaining images of the display presenting the event, the images being from a camera of the augmented reality device, and the camera comprising a still image camera, a video camera, or any combination thereof; 
distinguishing, in the images of the display associated with the media processor, the identified participant, the distinguishing being based upon facial recognition applied to the images, recognition of a number or other indicium on clothing shown in the images, or any combination thereof (col. 5, line 11-17 where the managing program is located on a server, which is considered a media processor, connected to the tablet and other devices that are simultaneously utilizing the present invention; col. 7, line 11-15 where recognition technique could utilize facial features or body feature); and 
presenting, via the augmented reality device, an augmented reality marker, the augmented reality marker being overlaid on the images of the display associated with the media processor in such a manner as to indicate to the viewer where the identified participant is on the display associated with the media processor (Figure 6 where the annotation is tagged to the person is overlaid to the image; Figure 6, line 63-67). 

presenting an augmented reality content, and adjusting the augmented reality presentation that includes placing the augmented reality content from a first augmented reality region to a second augmented region in response to detecting a placement of the augmented reality content is undesirable to a user associated with the augmented reality device. However, this is known in the art as taught by Nishibe et al., hereinafter Nishibe. Nishibe discloses an information processing method in an augmented reality display in which a display region is avoided ([0149]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nishibe into Algreatly because Algreatly discloses a display with identified players and Nishibe further discloses the content placement could be adjusted for the purpose of improving viewing experience.
It is further noted that Algreatly and Nishibe do not explicitly teach
a display associated with a media processor that is within a field of view of a viewer who is using the augmented reality device, the display and the media processor not being part of the augmented reality device, the field of view of the viewer being presented to the viewer via the augmented reality device; and
obtaining images of the display associated with the media processor presenting the event, the images being from a camera of the augmented reality device, and the camera comprising a still image camera, a video camera, or any combination thereof. However, this is known in the art as taught by Gaeta et al., hereinafter Gaeta. Gaeta 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gaeta into Algreatly and Nishibe because Algreatly and Nishibe disclose a display with identified players and Gaeta further discloses the display could be seen through an augmented reality display for the purpose of improving user experience.

As per claim 2, Algreatly, Nishibe and Gaeta demonstrated all the elements as disclosed in claim 1, and Algreatly further discloses wherein the event is a sporting event, a concert, or any combination thereof (col. 7, line 23-24).  
As per claim 3, Algreatly, Nishibe and Gaeta demonstrated all the elements as disclosed in claim 1, and Nishibe further discloses wherein the detecting of the placement of the augmented reality content is undesirable to the user comprises receiving user-generated input that indicates to placing the augmented reality content from the first augmented reality region to the second augmented reality region ([0083] [0086] where the display control unit sets a display region for the virtual object, according to the instructions of the user).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nishibe into Algreatly and Gaeta because Algreatly and Gaeta disclose a display with identified players and Nishibe further discloses the content placement could be adjusted for the purpose of improving viewing experience.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nishibe into Algreatly and Gaeta because Algreatly and Gaeta disclose a display with identified players and Nishibe further discloses the content placement could be adjusted for the purpose of improving viewing experience.
As per claim 7, Algreatly, Nishibe and Gaeta demonstrated all the elements as disclosed in claim 1, and Algreatly further discloses wherein the display comprises a television (col. 14, line 46).  
As per claim 8, Algreatly, Nishibe and Gaeta demonstrated all the elements as disclosed in claim 1, and Gaeta further discloses wherein the augmented reality device comprises glasses, goggles, a visor, a helmet, or any combination thereof (Figure 2; col. 10, line 48-67).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gaeta into Algreatly and Nishibe because Algreatly and Nishibe disclose a display with identified players and Gaeta further discloses the display could be seen through an augmented reality display for the purpose improving user experience.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gaeta into Algreatly and Nishibe because Algreatly and Nishibe disclose a display with identified players and Gaeta further discloses the display could be seen through a lens for the purpose improving user experience.
As per claim 10, Algreatly, Nishibe and Gaeta demonstrated all the elements as disclosed in claim 1, and Algreatly further discloses wherein the field of view of the viewer is presented to the viewer via a display screen of the augmented reality device (col. 10, line 48-67 where an augmented-reality display headset contains a display screen).  
Claim 11 is a method claim with limitation similar to claims 1 and 8 combined, therefore is similarly rejected as claims 1 and 8 combined.
Claim 12 is a method claim with the claim limitation similar to part of claim 1, therefore is similarly rejected as claim 1.
 Claim 13 is a method claim with the claim limitation similar to part of claim 1, therefore is similarly rejected as claim 1.
Claims 15 is a medium claim with limitation similar to claims 1 and 2 combined, therefore is similarly rejected as claims 1 and 2 combined.

Claim 17 is a medium claim with limitation similar to part of claim 1, therefore is similarly rejected as claim 1.
Claim 18 is a medium claim with limitation similar to part of claim 7, therefore is similarly rejected as claim 7.
Claim 20 is a medium claim with limitation similar to claims 9 and 10 combined, therefore is similarly rejected as claims 9 and 10 combined.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Algreatly (US 9,524,282), Nishibe et al. (US 2018/0174366) and Gaeta et al. (US 10,078,917), and further in view of Itoi et al. (US 2014/0152833).
As per claim 4, Algreatly, Nishibe and Gaeta demonstrated all the elements as disclosed in claim 1.
It is noted Algreatly, Nishibe and Gaeta do not explicitly teach wherein the identification of the participant is obtained from a user profile of the viewer, input of the viewer, or any combination thereof (col. 7, line 39-41 where a database with the IDs are provided). However, this is known in the art as taught by Itoi et al., hereinafter Itoi. Itoi discloses a method of identifying a participant in which a participant is identified through a participant profile (Figure 2; [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Itoi into Algreatly, Nishibe and Gaeta because Algreatly, Nishibe and Gaeta disclose a display with 
As per claim 5, Algreatly, Nishibe and Gaeta demonstrated all the elements as disclosed in claim 1.
It is noted Algreatly, Nishibe and Gaeta do not explicitly teach wherein the facial recognition is based upon one or more images of the identified participant. However, this is known in the art as taught by Itoi. Itoi discloses a method of identifying a participant in which a participant is identified through a participant profile (Figure 2; [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Itoi into Algreatly, Nishibe and Gaeta because Algreatly, Nishibe and Gaeta disclose a display with identified players and Itoi discloses the display could be identified from a profile for the purpose of improving efficiency.
Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Algreatly (US 9,524,282), Nishibe et al. (US 2018/0174366), Gaeta et al. (US 10,078,917), and further in view of Pippin (US 2018/0310631).
As per claim 14, Algreatly, Nishibe and Gaeta demonstrated all the elements as disclosed in claim 11.
It is noted Algreatly, Nishibe and Gaeta do not explicitly teach wherein the recognition technique comprises recognition of a number or other indicium on clothing shown in the images. However, this is known in the art as taught by Pippen. Pippen 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Pippin into Algreatly, Nishibe and Gaeta because Algreatly, Nishibe and Gaeta disclose a display with identified players and Pippin further discloses the display could be identified from a number or indicium for the purpose improving efficiency.
Claim 19 is a medium claim with limitation similar to claim 14, therefore is similarly rejected as claim 14.
Response to Arguments
Applicant’s arguments, see Amendment, filed April 23, 2021, with respect to the rejection(s) of claim(s) 1 under Algreatly (US 9,524,282) in view of Gaeta et al. (US 10,078,917) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Algreatly (US 9,524,282) in view of Nishibe et al. (US 2018/0174366), and further in view of Gaeta et al. (US 10,078,917).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.